Name: Commission Directive 82/147/EEC of 11 February 1982 adapting to technical progress Annex II to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products
 Type: Directive
 Subject Matter: deterioration of the environment;  chemistry
 Date Published: 1982-03-06

 Avis juridique important|31982L0147Commission Directive 82/147/EEC of 11 February 1982 adapting to technical progress Annex II to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products Official Journal L 063 , 06/03/1982 P. 0026 - 0026 Spanish special edition: Chapter 15 Volume 3 P. 0129 Portuguese special edition Chapter 15 Volume 3 P. 0129 Finnish special edition: Chapter 13 Volume 11 P. 0239 Swedish special edition: Chapter 13 Volume 11 P. 0239 *****COMMISSION DIRECTIVE of 11 February 1982 adapting to technical progress Annex II to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (82/147/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), as last amended by Directive 79/661/EEC (2), and in particular Article 8 (2) thereof, Whereas according to the results of the most recent scientific and technical research the use of acetyl ethyl tetramethyl tetralin should be prohibited, account being taken of its neurotoxic effects harmful to health; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives on the removal of technical barriers to trade in the cosmetic products sector, HAS ADOPTED THIS DIRECTIVE: Article 1 The following number is hereby added to Annex II to Council Directive 76/768/EEC: '362 3'-ethyl-5',6',7,8'-tetrahydro-5',6',8',8'-tetramethyl-2'-ace phthone; Syn.: 1,1,4,4-tetramethyl-6-ethyl-7-acetyl-1,2,3,4-tetrahydronaphth e (acetyl ethyl tetramethyl tetralin, AETT)'. Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 31 December 1982 at the latest and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 11 February 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 262, 27. 9. 1976, p. 169. (2) OJ No L 192, 31. 7. 1979, p. 35.